NOT FOR PUBLICATION

                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY
                             CAMDEN VICINAGE

                                  :    CIV. NO. 19-16051 (RMB-AMD)
ARCENIO ABORRESCO,                :
                                  :
                 Plaintiff        :
                                  :
     v.                           :           OPINION
                                  :
JEFFREY KRANTZ, DDS and           :
ROBERT ZAMRIN, DDS,               :
                                  :
                 Defendants       :
                                  :

BUMB, DISTRICT JUDGE

     Plaintiff Arcenio Aborresco (“Plaintiff”), incarcerated in

Southern State Correctional Facility in Delmont, New Jersey, filed

a civil rights complaint on July 30, 2019. (Compl., ECF No. 1.)

Plaintiff applied to proceed in forma pauperis under 28 U.S.C. §

1915 (IFP App., ECF No. 1-5 and 1-6). His application establishes

his financial ability to proceed without prepayment of the filing

fee and is granted.

     When a prisoner is permitted to proceed without prepayment of

the filing fee or when the prisoner pays the filing fee for a civil

action    regarding   prison   conditions   and   seeks   redress   from   a

governmental entity, officer or employee of a governmental entity,

28 U.S.C. §§ 1915(e)(2)(B); 1915A(b) and 42 U.S.C. § 1997e(c)(1)

require courts to review the complaint and sua sponte dismiss any
claims that are (1) frivolous or malicious; (2) fail to state a

claim on which relief may be granted; or (3) seek monetary relief

against a defendant who is immune from such relief. For the reasons

discussed below, the Court dismisses the amended complaint without

prejudice.

I.   Sua Sponte Dismissal

     Courts must liberally construe pleadings that are filed pro

se. Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v.

Gamble, 429 U.S. 97, 106 (1976)). Thus, “a pro se complaint,

however   inartfully   pleaded,   must   be   held   to   ‘less   stringent

standards    than   formal   pleadings   drafted     by   lawyers.’”   Id.

(internal quotation marks omitted). “Court personnel reviewing pro

se pleadings are charged with the responsibility of deciphering

why the submission was filed, what the litigant is seeking, and

what claims she may be making.” See Higgs v. Atty. Gen. of the

U.S., 655 F.3d 333, 339-40 (3d Cir. 2011) (quoting Jonathan D.

Rosenbloom, Exploring Methods to Improve Management and Fairness

in Pro Se Cases: A Study of the Pro Se Docket in the Southern

District of New York, 30 Fordham Urb. L.J. 305, 308 (2002)).

     A pleading must contain a “short and plain statement of the

claim showing that the pleader is entitled to relief.” Fed. R.

Civ. P. 8(a)(2). “To survive a motion to dismiss, a complaint must

contain sufficient factual matter, accepted as true, to ‘state a
                                   2
claim to relief that is plausible on its face.’” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 570 (2007)). “A claim has facial plausibility when

the plaintiff pleads factual content that allows the court to draw

the reasonable inference that the defendant is liable for the

misconduct alleged.” Id. (quoting Twombly, 550 U.S. at 556.) Legal

conclusions, together with threadbare recitals of the elements of

a cause of action, do not suffice to state a claim. Id.

      Thus, “a court considering a motion to dismiss can choose to

begin by identifying pleadings that, because they are no more than

conclusions, are not entitled to the assumption of truth.” Id. at

679. “While legal conclusions can provide the framework of a

complaint, they must be supported by factual allegations.” Id. If

a complaint can be remedied by an amendment, a district court may

not dismiss the complaint with prejudice, but must permit the

amendment. Grayson v. Mayview State Hospital, 293 F.3d 103, 108

(3d Cir. 2002).

II.   DISCUSSION

      A.   The Complaint

      Plaintiff    asserts   jurisdiction   under   42   U.S.C.   §   1983.

(Compl., ECF No. 1, ¶1a.) Plaintiff alleges the following facts in

support of his complaint. On May 19, 2016 at the Central Reception

and Assignment Facility (“CRAF”) in Trenton, New Jersey, Jeffrey
                                    3
Krantz, D.D.S. removed Plaintiff’s #6 tooth. (Compl., ECF No. 1,

¶6.) A large amount of the gum tissue was removed from Plaintiff’s

mouth and caused excessive bleeding and pain for two weeks.

(Compl., ECF No. 1, ¶6.) Plaintiff was disfigured by the loss of

gum tissue. (Id.)

     On July 11, 2016, at Southern State Correctional Facility,

Plaintiff saw Robert Zamrin, D.D.S. for removal of tooth #19. (Id.)

During the procedure, Plaintiff complained of pain and Dr. Zamrin

gave him a shot. (Id.) When Plaintiff complained that the shot had

worn off, Dr. Zamrin told Plaintiff not to stop him anymore and

let him finish. (Id.) Dr. Zamrin told his assistant that he had

broken the tooth into pieces but he believed his assistant had

vacuumed the pieces out of Plaintiff’s mouth. (Id.) Dr. Zamrin

asked his assistant to do an x-ray to confirm complete removal of

the tooth. (Id.) Plaintiff states that the removal “had also gone

wrong and has caused continued pain, stress and suffering.” (Id.)

     B.   Section 1983 Claims

     A plaintiff may assert a cause of action under 42 U.S.C. §

1983 for violations of his constitutional rights. Section 1983

provides, in relevant part:

          Every person who, under color of any statute,
          ordinance, regulation, custom, or usage, of
          any State or Territory ... subjects, or causes
          to be subjected, any citizen of the United
          States or other person within the jurisdiction
                                 4
            thereof to the deprivation              of any rights,
            privileges, or immunities              secured by the
            Constitution and laws, shall           be liable to the
            party injured in an action             at law, suit in
            equity, or other proper                 proceeding for
            redress....

      To state a claim for relief under § 1983, a plaintiff must

allege the violation of a right secured by the Constitution or

laws of the United States, and that the constitutional deprivation

was caused by a person acting under color of state law. West v.

Atkins, 487 U.S. 42, 48 (1988); Malleus v. George, 641 F.3d 560,

563 (3d Cir. 2011).

      The Court will assume, for purposes of screening only, that

Dr.   Krantz    and    Dr.   Zamrin     are    state   actors.   See     Johnson   v.

Stempler,      373    F.   App’x   151,       153-54   (3d   Cir.   2010)    (“West

established that “private prison doctors working under contract

with the government act ‘under color of state law’ for purposes of

§ 1983 and may be sued under that statute”) (quoting West, 487

U.S. at 54-57).

       “Only     ‘unnecessary      and    wanton       infliction   of    pain’    or

‘deliberate      indifference      to     the    serious     medical     needs'    of

prisoners [is] sufficiently egregious to rise to the level of” an

Eighth Amendment violation. Haynes v. Moore, 405 F. App'x 562, 564

(3d Cir. 2011) (quoting Spruill v. Gillis, 372 F.3d 218, 235 (3d

Cir. 2004). “Neither allegations of medical malpractice nor a


                                          5
disagreement     about      a       course        of     treatment     establishes    a

constitutional violation.” Haynes v. Moore, 405 F. App'x 562, 564

(3d Cir. 2011) (quoting Spruill v. Gillis, 372 F.3d 218, 235 (3d

Cir. 2004).

      An Eighth Amendment violation can be shown where a defendant

intentionally inflicted pain on a prisoner; a defendant denied the

prisoner’s     reasonable       requests         for    medical   treatment    and   the

denial exposed the prisoner to undue suffering or the threat of

tangible residual injury; and where a defendant intentionally

refused to provide care in cases where the need for medical care

was known. Id. The medical condition must be serious and the prison

officials must be deliberately indifferent to it. Id. (quoting

Spruill, 372 F.3d at 236).

      Plaintiff does not allege facts suggesting that Dr. Krantz

intentionally inflicted pain on him or denied his reasonable

requests for medical treatment. Instead, Plaintiff complains that

he was unhappy with the result of the tooth extraction because it

caused him pain, bleeding and disfigurement. This claim sounds in

negligence not deliberate indifference. If Plaintiff can plead

additional facts or a different legal claim against Dr. Krantz, he

may submit an amended complaint.

      For his claim against Dr. Zamrin, Plaintiff alleges that after

Dr.   Zamrin   gave   him       a   shot     for       pain   during   for   his   tooth
                                             6
extraction, Plaintiff told Dr. Zamrin that the effect was wearing

off, but Dr. Zamrin told Plaintiff not to interrupt and let him

finish. Plaintiff’s allegations fall short of establishing that

Dr. Zamrin intentionally caused Plaintiff pain.

     Plaintiff does not allege that Dr. Zamrin did not have a

medical reason for not giving him additional medication. Further,

Plaintiff does not allege how long the extraction lasted after

Plaintiff stated that the medication was wearing off. See James v.

Pennsylvania Dept. of Corrections, 230 F. App’x 195, 198 (3d Cir.

2010) (failure to allege an Eighth Amendment claim against a

dentist who provided timely care, with no indication the dentist’s

decision was based on anything beyond routine patient care.) If

Plaintiff can allege additional facts to support a claim that Dr.

Zamrin intentionally caused him pain for no medical reason or was

otherwise deliberately indifferent to a serious medical need,

Plaintiff may submit an amended complaint.

     The Court notes that Plaintiff did not assert a medical

malpractice claim under New Jersey state law. If Plaintiff intended

to do so, he should expressly include the claim(s) in his amended

complaint.   Plaintiff   should   also   be   advised   of   the   notice

requirements of the New Jersey Tort Claims Act. See N.J.S.A. §

59:8-8 et seq. Further, if Plaintiff does not state a federal claim



                                   7
or a basis for diversity jurisdiction, he should bring any state

law claims in state court.

III. CONCLUSION

        The Court will dismiss the complaint without prejudice for

failure to state an Eighth Amendment claim under 42 U.S.C. 1983.



An appropriate order follows.



DATE:    October 31, 2019             s/Renée Marie Bumb
                                      RENÉE MARIE BUMB
                                      United States District Judge




                                  8
